Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The preliminary amendment filed on 3/1/2021, which amended claims 14 and 15, is acknowledged.
	Claims 1-15 are pending.
Priority
	The instant application is a 371 of PCT/US2019/025812, filed 4/2/2018, which claims priority to US provisional application 62/652,769, filed on 4/4/2019.

Election/Restrictions
Applicant’s election without traverse of 
    PNG
    media_image1.png
    163
    231
    media_image1.png
    Greyscale
 as the 15-PGDH inhibitor, and ischemia reperfusion injury associated with transplant as the injury, in the reply filed on 3/10/2022, is acknowledged.
Claim 13 is withdrawn from consideration as being directed toward non-elected subject matter.  Claims 1-12 and 14-15 are examined on the merits herein.

Information Disclosure Statement
The information disclosure statements (IDS) dated 11/13/2020, 12/16/2020, 3/19/2021, 8/6/2021 and 10/25/2021, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, is has been placed in the application file and the information therein has been considered as to the merits, except where noted.
-The NPL, Cite No. 4, on the 3/19/2021 IDS was not considered because a translation was not provided.
-WO201506576, FP Cite No. 3, on the 8/6/2021 IDS was not considered because it had already been considered on the 12/16/2020 IDS.
-The NPL, Cite Nos. 3 and 4, on the 8/6/2021 IDS were not considered because they were too blurry.
-The NPL on the 10/25/2021 IDS was not considered because it was not in English.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: “3(H)”, “11(G)”, and “11(H)”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: Figure 2(E).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the “(c)” in paragraph 20, that refers to Figure 6(C), should be uppercase.  
Appropriate correction is required.

Claim Objections
Claims 5, 14 and 15 are objected to because of the following informalities:  
-In claim 5, line 5, the recitation “reduces” is grammatically incorrect and should be singular instead of plural.

For the purposes of examination, these improper Markush groups are being interpreted  as proper Markush groups that recite a list of alternatives to define a limitation.
-In claim 14, lines 8-9 recite, “or a substituted or unsubstituted group selected from,” but there is no “or” or “and” recited prior to the recitation of the last member of the group, “combinations thereof,” which is improper Markush language.
-In claim 14, lines 23-25, recite “wherein the ring is a substituted or unsubstituted aryl, a substituted or unsubstituted heteroaryl, a substituted or unsubstituted cycloalkyl, and a substituted or unsubstituted heterocyclyl, ” which is improper Markush language.  
-In claim 14, lines 26-27 recite “wherein R2 is selected from the group consisting of,” but there is no “and” recited prior to the recitation of the last member of the group, “COOR’,” which is improper Markush language.
-In claim 14, line 31 recites “are each selected from the group consisting of,” but there is no “and” recited prior to the recitation of the last member of the group, “COOR’,” which is improper Markush language.
-In claim 15, the phrase “following formula following formula” is recited, which is grammatically incorrect.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase “induce renal EP4 PGE2 receptors and A2A adenosine receptors in vascular smooth muscle cells that regulate renal arterioles”, is not understood, as it is not clear what activity these receptors are inducing.  
Regarding claim 14, the multiple parentheses that contain definitions of compound variables, render the claim indefinite because it is unclear whether the limitations within the parentheses are part of the claimed invention or are mere examples.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 11-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2013/158649 to Markowitz (IDS, 8/6/2021).
Markowitz ‘649 teaches compounds and methods of modulating 15-PGDH activity, modulating tissue prostaglandin levels, treating disease disorders, or conditions in which it is desired to modulate 15-PGDH activity and/or prostaglandin levels, by administering 15-PGDH inhibitors (abstract).
Exemplified as a 15-PGDH activator is 
    PNG
    media_image1.png
    163
    231
    media_image1.png
    Greyscale
 (pgs. 199, 243, claims 7, 77, 78).
A method of treating renal disease with a pharmaceutical composition comprising 15-PGDH inhibitors, such as the above, is taught (pg. 202, claim 15).  
The 15-PGDH inhibitors have a suppressive or inhibitory activity against 1-PGDH that degrades prostaglandins and are effective in the treatment of renal diseases that are associated with renal dysfunction (paragraph 210).  In the kidney, prostaglandins modulate renal blood flow.  Prostaglandins are used to treat patients with chronic renal disease, to prevent graft 
The dose of 15-PGDH inhibitor administered to a patient should be sufficient to induce a beneficial response in the subject over time.  It is recommended that the daily dosage of the 15-PGDH activator be determined for each individual patient by those skilled in the art (paragraph 261).  
Markowitz ‘649 also teaches that a therapeutically effective amount refers to an amount of a therapeutic agent that produces some desired effect at a reasonable benefit/risk ratio applicable to any medical treatment.  In certain embodiments, the term refers to the that amount necessary or sufficient to eliminate, reduce or maintain a target of a particular therapeutic regimen.  The effective amount may vary depending on such factors as the disease or condition being treated, the particular targeted constructs being administered, the size of the subject or the severity of the disease or condition.  One of ordinary skill in the art may empirically determine the effective amount of a particular compound without necessitating undue experimentation (paragraph 158).  
Generally, the effective amount of the compound may be in the range of about 1 to 1,000mg in oral administration, about 0.1-500mg in intravenous administration, and 5 to 1,000 mg in the rectal administration.  Generally, the daily dosage for adults is in the range of about 0.5 to 5,000mg, preferably about to 1,000mg, but cannot be determined uniformly because it depends on age, sex, body weight and the physical condition of the patients to be treated.  The formulation may be administered once a day or several times a day with a divided dose (paragraph 229).  

Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/158649 to Markowitz (IDS, 8/6/2021) as applied to claims 1-5, 11-12 and 14-15  above, and further in view of US PG Pub. 2017/0266141 to Nagy (PTO-892).
Markowitz ‘649 is applied as discussed in the above 35 USC 102 rejection.
While Markowitz ‘649 teaches a method for treating renal ischemia by administering an effective amount of a 15-PGDH inhibitor, it differs from that of the instant invention, in that it does not explicitly teach administration 2, 8, 24 or 26 hours before the ischemia reperfusion injury.
Markowitz ‘649 further teaches that the terms “prophylactic” or “therapeutic” treatment are art-recognized and includes administration to the host of one or more of the subject compositions.  If it is administered prior to clinical manifestation of the unwanted condition, then the treatment is prophylactic, i.e., it protects the host against developing the unwanted condition, whereas if it is administered after manifestation of the unwanted condition, the treatment is therapeutic (paragraph 156).
Prophylactic treatment 1 hour before surgery is taught (paragraphs 383 and 388, pg. 54 of the drawings, Fig. 58).

Nagy ‘141 teaches the administration of an agent that reduces ischemia-reperfusion injury about 1 minute to about 1 week prior to a surgery that involves surgically occluding one or more blood vessels (paragraphs 31, 33, 37 and 54).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to administer the 15-PGDH inhibitors of Markowitz ‘649, about 2, 8, 24 or 26 hours prior to ischemia reperfusion injury.  One of ordinary skill in the art would have been motivated to administer the 15-PGDH inhibitors of Markowitz ‘649, 2, 8, 24, or 26 hours prior to ischemia reperfusion injury, with a reasonable expectation of success, because Markowitz ‘649 teaches that the 15-PGDH inhibitors can be administered prophylactically, wherein Markowitz ‘940 defines prophylactically as prior to clinical manifestation of the unwanted condition, and Nagy ‘141 teaches that an agent can be administered to reduce ischemia-reperfusion injury about 1 minute to about 1 week prior to a surgery.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," MPEP 2144.05(II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622